DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  Claim 1 recites both “gaming machines” and “gaming devices”. For clarity, only one term should be used throughout the claims. Claim 9 recites “The method of claim 1” which the examiner believes is a typo. For purposes of examination, the examiner will treat claim 9 as dependent on claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the linked electronic gaming devices” and “the video display".  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-6 are rejected for incorporating the above errors from their respective parent claims by dependency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,937,272 B2. Additionally, claims 1, 3-9, 11, 16, 17, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 11, 13, and 14 of U.S. Patent No. 10,373,343 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter (see charts below). The differences between the instant claims and the patented claims do not result in a substantive difference which would modify the scope of the claimed invention. Thus, the claims only contain nominal differences in language which do not render them patentably distinct from the patented claims.

Application 17/173,790
U.S. Patent 10,937,272 B2
Claim 1 (and similar claim 17). A gaming system for conducting a drawing comprising:

a plurality of linked electronic gaming machines;














at least one processor; and

at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to:




track the amount of play of at least some of the players of the linked electronic gaming machines
allocate electronic tickets to at least some of the players of the linked electronic gaming devices, the number of tickets allocated being related to the amount of play by each player;



determine whether one of the electronic tickets allocated to a player is associated with a primary drawing award, and if so 





display each symbol on the video display in the predetermined combination of symbols until the entire combination is displayed; and

if none of the tickets allocated to the player is associated with the primary drawing award, display fewer than all the symbols in a plurality of sequential images in which a first image shows one of the predetermined combination of symbols and each sequential image adds another one, if any, in the predetermined combination of symbols with the number of symbols being displayed being related to the number of electronic tickets allocated to the player.
Claim 1 (and similar claim 17). A gaming system for conducting a drawing comprising:

a plurality of linked electronic gaming machines, each of which includes:
a housing;
at least one display device supported by the housing; and
a plurality of input devices supported by the housing, each input device including:
an acceptor of a physical item associated with a monetary value,
a validator configured to identify the physical item, and
a cashout device configured to receive an input to cause an initiation of payout associated with a credit balance;
a video display;
at least one processor; and

at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to:





allocate electronic tickets to at least some of the players of the linked electronic gaming devices, the number of tickets allocated being related to the amount of play by each player;

store the electronic tickets for each player in a memory;

determine whether one of the electronic tickets allocated to a player is associated with a drawing award, and if so:

associate each of a predetermined combination of symbols with a different one of the electronic tickets; and

display each symbol on the video display in the predetermined combination of symbols until the entire combination is displayed; and

if none of the tickets allocated to the player is associated with a drawing award, display fewer than all the symbols in a plurality of sequential images in which a first image shows one of the predetermined combination of symbols and each sequential image adds another one, if any, in the predetermined combination of symbols with the number of symbols being displayed being related to the number of electronic tickets allocated to the player.


Claim 2 (and similar claim 18). The gaming system of claim 1 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to generate a number of symbols displayed for the determined player as a function of the number of electronic tickets allocated to the player.

Claim 2 (and similar claim 18). The gaming system of claim 1 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to generate a number of symbols displayed for the determined player as a function of the number of electronic tickets allocated to the player.

Claim 3 (and similar claim 19). The gaming system of claim 1 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to:

allocate individual prizes to at least some of the electronic tickets;
generate a number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award as a function of the number of prizes, if any, associated with the player's allocated electronic tickets.

Claim 3 (and similar claim 19). The gaming system of claim 1 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to:

allocate individual prizes to at least some of the electronic tickets;
generate a number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award as a function of the number of prizes, if any, associated with the player's allocated electronic tickets.

Claim 4 (and similar claim 20). The gaming system of claim 1 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to:

determine the average number of tickets earned by each player;
generate a number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award as function of the number of tickets allocated to a player relative to the average number of tickets earned by each player.

Claim 4 (and similar claim 20). The gaming system of claim 1 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to:

determine the average number of tickets earned by each player;
generate a number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award as function of the number of tickets allocated to a player relative to the average number of tickets earned by each player.

Claim 5 (and similar claim 21). The gaming system of claim 4 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to:

allocate individual prizes to at least some of the electronic tickets;
generate a number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award as a function of the number of prizes, if any, associated with the player's allocated electronic tickets.



Claim 5 (and similar claim 21). The gaming system of claim 4 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to:

allocate individual prizes to at least some of the electronic tickets;
generate a number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award as a function of the number of prizes, if any, associated with the player's allocated electronic tickets.


Claim 6 (and similar claim 22). The gaming system of claim 5 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to reveal each allocated outcome that is associated with a prize, if any, by displaying each allocated outcome that is associated with a prize in sequence.

Claim 6 (and similar claim 22). The gaming system of claim 5 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to reveal each allocated outcome that is associated with a prize, if any, by displaying each allocated outcome that is associated with a prize in sequence.

Claim 7. A method of conducting a drawing from a pool of electronic tickets in which at least one electronic ticket is associated with a bonus award that is revealed as a predetermined combination of symbols, the method comprising:

receiving value from players for playing gaming devices;


enrolling at least some of the players in the drawing;
tracking an amount wagered by each player enrolled in the drawing in a player tracking system that monitors wagers made by each player at their respective gaming device;


allocating the electronic tickets to each enrolled player responsive to the tracked wagers via a processor controlled by programming code stored in a memory;

storing the electronic tickets for each player in a memory;

determining whether one of the electronic tickets allocated to a player is a drawing bonus award, and if so:

displaying each symbol in a plurality of sequential images in which a first image shows one of the predetermined combination of symbols and each sequential image adds another one of the predetermined combination of symbols on a video display until the entire combination is displayed;

awarding the drawing bonus award to the player associated with the at least one electronic ticket;
selecting one of the players who does not have an allocated electronic ticket that is a drawing bonus award; and

displaying fewer than all of the symbols in a plurality of sequential images in which a first image shows one of the predetermined combination of symbols and each sequential image adds another one, if any, in the predetermined combination of symbols with the number of symbols displayed being related to the number of electronic tickets allocated to the selected player.


Claim 7. A method of conducting a drawing from a pool of electronic tickets in which some electronic tickets are associated with a bonus award that is revealed as a predetermined combination of symbols, the method comprising:

receiving value from players for playing a wagering game on gaming devices via associating a physical item associated with a monetary value;

enrolling at least some of the players in the drawing;
tracking the amount wagered on the wagering game by each player enrolled in the drawing in a player tracking system that monitors wagers made on the wagering game at gaming devices played by the enrolled players;

allocating the electronic tickets to each enrolled player responsive to the tracked wagers via a processor controlled by programming code stored in a memory;

storing the electronic tickets for each player in a memory;

determining whether one of the electronic tickets allocated to a player is a drawing bonus award, and if so:

displaying each symbol in a plurality of sequential images in which a first image shows one of the predetermined combination of symbols and each sequential image adds another one of the predetermined combination of symbols on a video display until the entire combination is displayed; and

awarding the drawing bonus award to the player associated with the one electronic ticket;
selecting one of the players who does not have an allocated electronic ticket that is a drawing bonus award; and

displaying fewer than all of the symbols in a plurality of sequential images in which a first image shows one of the predetermined combination of symbols and each sequential image adds another one, if any, in the predetermined combination of symbols with the number of symbols displayed being related to the number of electronic tickets allocated to the selected player.


Claim 8. The method of claim 7 wherein some of the electronic tickets are associated with a prize and the number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award is further related to the number of prizes, if any, associated with the enrolled player's allocated electronic tickets.

Claim 8. The method of claim 7 wherein some of the electronic tickets are associated with a prize and the number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award is further related to the number of prizes, if any, associated with the enrolled player's allocated electronic tickets.

Claim 9. The method of claim 1 further comprising determining the average number of tickets earned by each enrolled player and wherein the number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award is further related to the number of tickets allocated to an enrolled player relative to the average number of tickets earned by each enrolled player.

Claim 9. The method of claim 1 further comprising determining the average number of tickets earned by each enrolled player and wherein the number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award is further related to the number of tickets allocated to an enrolled player relative to the average number of tickets earned by each enrolled player.

Claim 10. The method of claim 9 wherein some of the electronic tickets are associated with prizes and the number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award is further related to the number of prizes, if any, associated with the enrolled player's allocated electronic tickets.

Claim 10. The method of claim 9 wherein some of the electronic tickets are associated with prizes and the number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award is further related to the number of prizes, if any, associated with the enrolled player's allocated electronic tickets.

Claim 11. The method of claim 7 wherein some of the electronic tickets are associated with prizes and wherein the method further comprises revealing each allocated outcome that is associated with a prize, if any, by displaying each allocated outcome that is associated with a prize in sequence.

Claim 11. The method of claim 7 wherein some of the electronic tickets are associated with prizes and wherein the method further comprises revealing each allocated outcome that is associated with a prize, if any, by displaying each allocated outcome that is associated with a prize in sequence.

Claim 12. The method of claim 7 wherein the number of symbols displayed for the determined enrolled player is related to the number of electronic tickets allocated to the enrolled player.

Claim 12. The method of claim 7 wherein the number of symbols displayed for the determined enrolled player is related to the number of electronic tickets allocated to the enrolled player.

Claim 13. The method of claim 12 wherein some of the electronic tickets are associated with prizes and wherein the number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award is further related to the number of prizes, if any, associated with the enrolled player's allocated electronic tickets.

Claim 13. The method of claim 12 wherein some of the electronic tickets are associated with prizes and wherein the number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award is further related to the number of prizes, if any, associated with the enrolled player's allocated electronic tickets.

Claim 14. The method of claim 12 further comprising determining the average number of tickets earned by each enrolled player and wherein the number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award is further related to the number of tickets allocated to an enrolled player relative to the average number of tickets earned by each enrolled player.

Claim 14. The method of claim 12 further comprising determining the average number of tickets earned by each enrolled player and wherein the number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award is further related to the number of tickets allocated to an enrolled player relative to the average number of tickets earned by each enrolled player.

Claim 15. The method of claim 14 wherein some of the electronic tickets are associated with prizes and wherein the number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award is further related to the number of prizes, if any, associated with the enrolled player's allocated electronic tickets.

Claim 15. The method of claim 14 wherein some of the electronic tickets are associated with prizes and wherein the number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award is further related to the number of prizes, if any, associated with the enrolled player's allocated electronic tickets.

Claim 16. The method of claim 7 wherein some of the electronic tickets are associated with prizes and wherein the method further comprises revealing each allocated outcome that is associated with a prize, if any, by displaying each allocated outcome that is associated with a prize in sequence.

Claim 16. The method of claim 7 wherein some of the electronic tickets are associated with prizes and wherein the method further comprises revealing each allocated outcome that is associated with a prize, if any, by displaying each allocated outcome that is associated with a prize in sequence.



Application 17/173,790
U.S. Patent 10,373,343 B2
Claim 1 (and similar claim 17).  A gaming system for conducting a drawing comprising:

a plurality of linked electronic gaming machines;















at least one processor; and
at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to:



track the amount of play of at least some of the players of the linked electronic gaming machines
allocate electronic tickets to at least some of the players of the linked electronic gaming devices, the number of tickets allocated being related to the amount of play by each player;








determine whether one of the electronic tickets allocated to a player is associated with a primary drawing award, and if so display each symbol on the video display in the predetermined combination of symbols until the entire combination is displayed; and




if none of the tickets allocated to the player is associated with the primary drawing award, display fewer than all the symbols in a plurality of sequential images in which a first image shows one of the predetermined combination of symbols and each sequential image adds another one, if any, in the predetermined combination of symbols with the number of symbols being displayed being related to the number of electronic tickets allocated to the player.
Claim 10. A gaming system for conducting a drawing comprising:

a plurality of linked electronic gaming machines, each of which includes:
a housing;
at least one display device supported by the housing; and
a plurality of input devices supported by the housing, each input device including:
an acceptor of a physical item associated with a monetary value,
a validator configured to identify the physical item, and
a cashout device configured to receive an input to cause an initiation of payout associated with a credit balance;
a video display;
at least one processor; and
at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to:




allocate electronic tickets to at least some of the players of the electronic gaming machines, the number of tickets allocated being related to the amount of play by each player;

store the electronic tickets for each player in a memory;
qualify each player who plays a promotional game to participate in the drawing;
exclude players who do not play the promotional game from the drawing;

determine whether one of the electronic tickets allocated to a player is associated with a drawing award, and if so:
associate each of a predetermined combination of symbols with a different one of the electronic tickets;
display each symbol on a video display in the predetermined combination of symbols until the entire combination is displayed; and

if none of the tickets allocated to a player is associated with a drawing award, display fewer than all the symbols in a plurality of sequential images in which a first image shows one of the predetermined combination of symbols and each sequential image adds another one, if any, in the predetermined combination of symbols with the number of symbols being displayed being related to the number of electronic tickets allocated to the player.


Claim 3 (and similar claim 19). The gaming system of claim 1 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to:
allocate individual prizes to at least some of the electronic tickets;
generate a number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award as a function of the number of prizes, if any, associated with the player's allocated electronic tickets.

Claim 11. The gaming system of claim 10 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to:
associate prizes with at least some of the electronic tickets; and
generate a number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award as a function of the number of prizes, if any, associated with the player's allocated electronic tickets.


Claim 4 (and similar claim 20). The gaming system of claim 1 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to:
determine the average number of tickets earned by each player;
generate a number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award as function of the number of tickets allocated to a player relative to the average number of tickets earned by each player.


Claim 13. The gaming system of claim 10 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to:
determine the average number of tickets earned by the players;
generate a number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award as function of the number of tickets allocated to a player relative to the average number of tickets earned by each player.


Claim 5 (and similar claim 21). The gaming system of claim 4 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to:
allocate individual prizes to at least some of the electronic tickets;
generate a number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award as a function of the number of prizes, if any, associated with the player's allocated electronic tickets.

Claim 11. The gaming system of claim 10 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to:
associate prizes with at least some of the electronic tickets; and
generate a number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award as a function of the number of prizes, if any, associated with the player's allocated electronic tickets.

Claim 6 (and similar claim 22). The gaming system of claim 5 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to reveal each allocated outcome that is associated with a prize, if any, by displaying each allocated outcome that is associated with a prize in sequence.

Claim 14. The gaming system of claim 13 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to reveal each prize, if any, by displaying each prize in sequence.

Claim 7. A method of conducting a drawing from a pool of electronic tickets in which at least one electronic ticket is associated with a bonus award that is revealed as a predetermined combination of symbols, the method comprising:




receiving value from players for playing gaming devices;












enrolling at least some of the players in the drawing;
tracking an amount wagered by each player enrolled in the drawing in a player tracking system that monitors wagers made by each player at their respective gaming device;

allocating the electronic tickets to each enrolled player responsive to the tracked wagers via a processor controlled by programming code stored in a memory;

storing the electronic tickets for each player in a memory;

determining whether one of the electronic tickets allocated to a player is a drawing bonus award, and if so:

displaying each symbol in a plurality of sequential images in which a first image shows one of the predetermined combination of symbols and each sequential image adds another one of the predetermined combination of symbols on a video display until the entire combination is displayed;
awarding the drawing bonus award to the player associated with the at least one electronic ticket;
selecting one of the players who does not have an allocated electronic ticket that is a drawing bonus award; and

displaying fewer than all of the symbols in a plurality of sequential images in which a first image shows one of the predetermined combination of symbols and each sequential image adds another one, if any, in the predetermined combination of symbols with the number of symbols displayed being related to the number of electronic tickets allocated to the selected player.


Claim 1. A gaming system for conducting a drawing comprising:
a plurality of linked electronic gaming machines, each of which includes:
a housing;
at least one display device supported by the housing; and
a plurality of input devices supported by the housing, each input device including:
an acceptor of a physical item associated with a monetary value,
a validator configured to identify the physical item, and
a cashout device configured to receive an input to cause an initiation of payout associated with a credit balance;
a video display;
at least one processor; and
at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to:

track an amount wagered on at least some of the electronic gaming machines by each player enrolled in the drawing via a player tracking system;



allocate the electronic tickets to each enrolled player responsive to the tracked amounts wagered via a processor controlled by programming code stored in a memory;

store the electronic tickets for each player in a memory;

determine whether one of the electronic tickets allocated to a player is a drawing bonus award, and if so:

display each symbol in a plurality of sequential images in which a first image shows one of a predetermined combination of symbols and each sequential image adds another one of the predetermined combination of symbols on a video display until the entire combination is displayed;
award the drawing bonus award to the player associated with the one electronic ticket;
select one of the players who does not have an allocated electronic ticket that is a drawing bonus award; and

display fewer than all of the predetermined combination of symbols in a plurality of sequential images in which a first image shows one of the predetermined combination of symbols and each sequential image adds another one, if any, in the predetermined combination of symbols with the number of symbols displayed being related to the number of electronic tickets allocated to the selected player.


Claim 8. The method of claim 7 




wherein some of the electronic tickets are associated with a prize and the number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award is further related to the number of prizes, if any, associated with the enrolled player's allocated electronic tickets.

Claim 2. The gaming system of claim 1 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to:
associate prizes with at least some of the electronic tickets; and
generate a number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award as a function of the number of prizes, if any, associated with the player's allocated electronic tickets.


Claim 9. The method of claim 1 further comprising 




determining the average number of tickets earned by each enrolled player and wherein the number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award is further related to the number of tickets allocated to an enrolled player relative to the average number of tickets earned by each enrolled player.

Claim 4. The gaming system of claim 1 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to:
determine the average number of tickets earned by the players;
generate a number of symbols displayed in the predetermined combination when none of the electronic tickets is a bonus award as function of the number of tickets allocated to a player relative to the average number of tickets earned by each player.

Claim 11. The method of claim 7 wherein some of the electronic tickets are associated with prizes and wherein the method further comprises revealing each allocated outcome that is associated with a prize, if any, by displaying each allocated outcome that is associated with a prize in sequence.

Claim 3. The gaming system of claim 2 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to reveal each prize, if any, by displaying each prize in sequence.

Claim 16. The method of claim 7 wherein some of the electronic tickets are associated with prizes and wherein the method further comprises revealing each allocated outcome that is associated with a prize, if any, by displaying each allocated outcome that is associated with a prize in sequence.

Claim 3. The gaming system of claim 2 wherein the at least one non-transitory memory device that stores a plurality of instructions which, when executed by the at least one processor, further cause the at least one processor to reveal each prize, if any, by displaying each prize in sequence.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/29/2022